Title: To James Madison from James Monroe, 3 May 1804
From: Monroe, James
To: Madison, James



⟨No.⟩ 23.
Sir
London May 3. 1804.
I received by duplicate two days past yours of March 5th. to which due attention shall be paid, in the progress of the business entrusted to me here.
I had been advised by Commodore Preble of the blockade of Tripoli by the squadron under his command which he requested me to notify to this government. But as I doubted the propriety of the measure, I thought it best to take no step in it. Of course it cannot be attributed to our government or give any sanction to the doctrine in other cases.
In some late questions in the House of Commons relative to the publick defense the ministry, by the union of the several parties who in different degrees had been lately opposed to it, was left in a small majority. The first of these was moved by Mr. Fox and supported by Mr. Pitt. The second was moved by the latter and supported by the former. A like proceeding was expected to have taken place immediately afterwards in the House of Lords. A notice for a similar motion having been given by one of its members for Friday last, at the moment when he was about to make it, Lord Hawkesbury desired a postponement for some days, on considerations, which altho’ he deemed it improper to communicate, yet he assured the House they were of a nature to secure a general acquiescence if known. The postponement was accordingly granted. Every one inferred that his Lordship alluded to a change in the Ministry which it seems is about to be verified. It is believed that the opposition in the House of Lords, had a vote been taken, would have proved at least as formidable as in the Commons. It is reported apparently on good authority, that a communication has been since ope⟨ned⟩ from Buckingham House, the residence of the King, with Mr. Pitt, by virtue of which he has presented to his Majesty a plan of administration, which it is expected comprizes the leading members of the late combined opposition, placing himself in his former station, Mr. Fox in the department of foreign affairs; Lord Grenville in the Home Department, and also gives employment to Mr. Wyndham, Mr. Grey, Lord Melville and others. A few days will reduce this bu⟨si⟩ness to a certainty. It is evident that the whole power of the state is taken into the hands of the opposition whose members dictate to its chief the terms that are likely to be adopted. Their views however seem to extend no further than a change of men; they do not appear even to contemplate a change of measures. Mr. Fox it is true in the Speech which introduced his motion, took ground which manifested a determination that whatever might be the result with respect to the new field which was opening, he meant that his future life should be consistent with the past. He seemed to anticipate a change in which he might possibly be called to act a part, and to avail himself of the occasion of announcing to all who were intereste⟨d,⟩ what that part would be. He did not hesitate to reprobate the war, to express a strong desire for peace if to be obtained on suitable terms; and to speak of the doctrine of prerogative which he said had been carried too far in a late act of parliament, which ought to be expunged from the code. But those parts of Mr. Fox’s speech were not adverted to by any of those who supported his motion, and are therefore not to be Considered as among the motives which united the opposition. Indeed it is doubted by many whether Mr. Fox will be appointed to the ministry, but from what I have seen I am led to conclude that he will. I cannot think that the King, if the state of his health permits his attention to the subject, after acceding to the removal of his present ministers, and accepting others none of whom are perhaps agreeable to him, will object to Mr. Fox alone; for yielding at all the probability is that he will do it fully. Nor is it probable that the others by whose efforts combined with his, this change has been produced, will feel themselves at liberty, to form any administration which leaves him out. Altho’ no express agreement may have been made between the parties as to the result, yet such a conduct would be likely to expose its authors to such reproach, as might injure them in the sequel. There are other considerations of great weight which make it presumable that he will not be neglected in the arrangement. The declining state of the King’s health, and the approaching elevation of the Prince of Wales, by succession or as regent, in case of the death or continued indisposi⟨tion⟩ of his father, and the partiality which the Prince is believed to have for Mr. Fox, are circumstances which are not likely to be lost sight of on this occasion. The conduct which is now observed t⟨owards⟩ him may be reciprocated hereafter. For good offices at this time a return may be expected from him when in his power. Besides it appears to me doubtful whether Mr. Pitt would be willing to embark again in a war against France, with any association of character which could be formed to which Mr. Fox was not a party. The present war is in truth not to be viewed in any oth⟨er⟩ light than as a continuation of the former one. Nor does there seem to be any reason to conclude that the result of it will be more favorable to this country. The part which Mr. Fox acted in the last war, and the opinion he is Known to entertain of the present one, make it probable that he would be able to obtain a better peace than any other person: or should peace be unattainable on reasonable terms, and a vigorous prosecution of the war deemed necessary, it seems equally probable that the energies of the government will be increased, and the responsibility of others much diminished by having his support. It appears from what I hear that neither of these gentlemen was desirous of going into the ministry without the other, or rather in opposition to the other. In this idea I do not speak of them as individuals, but as leaders of parties whose views have been in many respects essentially opposite. I rather think in the present state of the world, that each would be glad to have the other as a shield to break the responsibility to which he wou’d be exposed, in case of a possible series of events, should either stand alone.
Whether the new administration, if one is formed out of this new opposition, will be really desirous of peace or prefer a prosecution of the war is very doubtful. If Mr. Fox is brought into it on equal terms, by which I mean such an arrangement of character as will secure an equal vote in the cabinet, in favor of what appear to be his views, I shall think that they seriously contemplate peace. If he is brought into the ministry on less favorable terms, I shall still think that they mean to have the alternative in their hands, and be the object what it may, nevertheless to impress the nation and Europe with a belief that it is peace. If peace is made, the House of Bourbon will most probably be abandoned for ever by this government, and a new and closer connection formed with the present government of France. While they are at variance we are perfectly safe; but whenever an union or concert takes place between them there is just cause for apprehension. This government cannot well be at repose nor allow it to other nations. In commencing this war, there is reason to think, that South America and all the neighboring islands were among the objects, and that we might have commanded our own terms if we would have been a party to the enterprize. Disappoi⟨nt⟩ed there, and in any project which it might have entertained wi⟨th⟩ respect to France, if peace should follow, and a concert of views and measures take place between the two governments, is it not probable that new schemes may be projected in which we may be interested, tho’ not in the same mode? Our standing at present is good with France, as it is here. It may perhaps be preserved at all times with both powers, but that will depend upon circumstan⟨ces.⟩ In some views we seem to be an object of jealousy to both governments; in many to this. Peace and a concert of measures between them, tho’ an improbable is by no means an impossible event. It is observable that in none of the discussions which have taken place in parliament, has that degree of the virulent abuse of the government of France, been seen that was formerly practised. Mr. Pitt more especially has been very guarded on that point: he has said much of the growth of French power, but very little of those ⟨who⟩ wielded it. New causes of irritation are therefore avoided, and should peace take place and other interests and views arise, the antient animosity might not present an insurmountable impediment to their execution. These are cautionary hints and I trust entirely visionary, tho’ the danger to which they refer appears to me not to be too remote to be altogether disregarded. You will perceive that they are of a nature, a disclosure of which could not be productive of advantage.
You will readily perceive that in this state of things I have been able to make no progress in the business depending with this government. As soon as a new ministry is formed, should such be the result, I will resume the affair with the successor of Lord Hawkesbury, who will leave it as you Know in the first stage. Your communications with the Spanish minister a copy of which is received, with the letter above acknowledged, will be essentially useful to me in the points to which they refer.
You will receive herewith a copy of my answer to Lord Hawkesbury’s circular letter to the foreign ministers accredited with his government, on the subject of the conduct with which Mr Drake British Envoy at Munich is charged, by the Government of France. I have endeavoured in it to shew a suitable attention to this government, without saying any thing on the merits of the question. A copy of the circular you will find in the gazettes which accompany this. I am with great respect and esteem, Sir, Your very obedient servant
Jas. Monroe
